DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 11/20/2020
Clams 1-19, 23 and 24 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederer (US 7,789,262) in view of Boehrer (US 5,235,149) in view of Cassidy (CA 2,918,375)

1, 4, 5, 14: Niederer discloses a flexible membrane lid for a container comprising:

a top layer 2 having an upper surface 7 and a lower surface 8, wherein the top layer comprises:
at least a first top layer pull tab 20 
a bottom layer 3 having an upper surface 5 and a lower surface 9, wherein:

the bottom layer 3 comprises at least a first bottom layer pull tab 20’ 

the upper surface of the bottom layer is adhered 4 to the lower surface of the top layer (fig. 1a). and

the bottom layer is scored between the first pull tab and the remainder of the bottom layer to allow separation between the first bottom layer pull tab and the remainder of the bottom layer (col. 2, ll. 55-60).

Niederer fails to disclose multiple pull tabs. Boehrer discloses a flexible membrane lid comprising:

a top layer I having an upper surface and a lower surface, wherein the top layer comprises:

at least a first top layer pull tab 12 and a second top layer pull tab 12; and 

a bottom layer II having an upper surface and a lower surface, wherein:

the bottom layer comprises at least a first bottom layer pull tab 13 and a second bottom layer pull tab 13;

the first top layer pull tab is adhered to the first bottom layer pull tab to form a first pull tab;

the second top layer pull tab is adhered to the second bottom layer pull tab to form a second pull tab (col. 4, ll. 23-34);

the bottom layer II is scored 14 between the first pull tab and the remainder of the bottom layer to allow separation between the first bottom layer pull tab and the remainder of the bottom layer (fig. 4);

wherein the first pull tab and the second pull tab are positioned radially in different locations about the membrane lid (fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Niederer to include the multiple pull tabs of Boehrer in order to assist the user in gripping multiple access points to the interior of the cotnianer.. 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include tab portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Niederer fails to disclose perforations extending through the top layer. Cassidy teaches perforations 12 extending through the top layer which form a perimeter of at least one peelable portion (fig. 1 and 2): It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the top layer of Boehrer to include the extending perforated portions of Cassidy that are capable of being in alignment with the tabs of Boehrer in order to inform the user of where to remove the tongues before introduction into a second source (col. 4, ll. 30-35).  



3: Niederer disclose the flexible membrane lid of claim 1 wherein the bottom layer 3 comprises at least one ply of flexible film (col. 2, ll. 19-22).

6: Niederer discloses the flexible membrane lid of claim 1 wherein the bottom side of the peelable portion of the paper layer displays printed information (col. 2, ll. 28-36).

10: Niederer discloses the flexible membrane lid of claim 1 comprising a plurality of peelable portions 2, 3 (fig. 3).

11: Niederer discloses the flexible membrane lid of claim 1 adhered to an open end of a container, wherein the bottom layer is adhered to the container open end (fig. 3).

12: Niederer discloses the flexible membrane lid of claim 11 wherein the bottom layer 5 is adhered to the container open end via a membrane sealant 9 (col. 2, ll. 41-54).

13: Niederer discloses the flexible membrane lid of claim 11 wherein the peelable portion 2 is removable from the membrane lid without disturbing the adherence of the lid to the container (fig. 3).

15-17: Niederer discloses a flexible membrane lid for a container comprising:

a top layer 2 having an upper surface 7 and a lower surface 8, wherein the top layer comprises:
at least a first top layer pull tab 20 
a bottom layer 3 having an upper surface 5 and a lower surface 9, wherein:

the bottom layer 3 comprises at least a first bottom layer pull tab 20’ 



the bottom layer is scored between the first pull tab and the remainder of the bottom layer to allow separation between the first bottom layer pull tab and the remainder of the bottom layer (col. 2, ll. 55-60).

Niederer fails to disclose multiple pull tabs. Boehrer discloses a flexible membrane lid comprising:

a top layer I having an upper surface and a lower surface, wherein the top layer comprises:

at least a first top layer pull tab 12 and a second top layer pull tab 12; and 

a bottom layer II having an upper surface and a lower surface, wherein:

the bottom layer comprises at least a first bottom layer pull tab 13 and a second bottom layer pull tab 13;

the first top layer pull tab is adhered to the first bottom layer pull tab to form a first pull tab;

the second top layer pull tab is adhered to the second bottom layer pull tab to form a second pull tab (col. 4, ll. 23-34);

the bottom layer II is scored 14 between the first pull tab and the remainder of the bottom layer to allow separation between the first bottom layer pull tab and the remainder of the bottom layer (fig. 4);

wherein the first pull tab and the second pull tab are positioned radially in different locations about the membrane lid (fig. 4). It would have been obvious to one having ordinary skill in the 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include tab portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Niederer fails to disclose perforations extending through the top layer. Cassidy teaches perforations 12 extending through the top layer which form a perimeter of at least one peelable portion (fig. 1 and 2): It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the top layer of Boehrer to include the extending perforated portions of Cassidy that are capable of being in alignment with the tabs of Boehrer in order to inform the user of where to remove the tongues before introduction into a second source (col. 4, ll. 30-35).  

18: Niederer discloses the flexible membrane lid of claim 1 adhered to an open end of a container, wherein the bottom layer is adhered to the container open end (fig. 3).

19: Niederer discloses the flexible membrane lid of claim 11 wherein the peelable portion 2 is removable from the membrane lid without disturbing the adherence of the lid to the container (fig. 3).

23, 24: Niederer discloses the membrane lid of claim 11 wherein the second pull tab 20’ is continuous with the bottom layer 3, 5 such that the bottom layer is removed from the container open end upon pulling of the second pull tab (col. 3, ll. 55-67; col. 4, ll. 1-10).





Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niederer (US 7,789,262) in view of Boehrer (US 5,235,149) in view of Cassidy (CA 2,918,375) in view of Napier (US 5,571,358).

7-9: Niederer discloses typography on the outer surface of the ply material but fails to disclose specific printed information. Napier teaches the flexible membrane lid of claim 6, wherein the printed information comprises a coupon, discount, prize information, or product information (fig. 1, 2a-c, 3 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Niederer to include the printed matter of Napier in order to inform the consumer of the products contents. 


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
Claim 1: Niederer teaches a sealing membrane with the ability separate one layer from the next by the extended tabs. Niederer has not expressed the criticality of the scores/perforations being arranged as presented. This allows for design choice by the manufacturer without compromising the integrity of the lower membrane. Although Applicant argues that removing tab 20’ from the lower membrane would impede gaining access to the contents, the addition of a second tab as demonstrated by Boehrer would allow for one tab to be removed while still allowing access to the interior of the container.

In response to applicant's argument that removal of only strips of the top layer of Niederer would destroy the product, a recitation of the intended use of the claimed invention must result in a 

The rejection has been updated to reflect the arguments presented above. The rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735